DETAILED ACTION
An amendment, amending claims 1, 2, 16 and 20 and adding new claim 21, was entered on 12/11/20.  Claims 16-20 remain withdrawn pursuant to an election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the nitrogen cited in the prior rejection does not have the claimed liquid-vapor critical point.  This is persuasive.  A new non-final rejection is presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al. (US 2010/0136242) in light of Siljan et al. (US 2007/0000787).
Claims 1, 2, 4, 8, 10 and 21:  Kay teaches a process of cold-spraying metal particles (Abst.) comprising the steps of: mixing a powder with a heated and pressurized process gas to produce a mixture (¶¶ 0016-0017), the process gas heated to 200-800°C with a pressure of 20-45 Bar (¶ 0019); flowing the powder mixture through a nozzle to impart supersonic velocities and spray the powder onto a substrate (¶¶ 0017); and cooling the nozzle by expanding compressed nitrogen as a cooling fluid in a cooling jacket which surrounds the nozzle (compressed liquids in a cooling jacket expand due to temperature increases from contact with the warmer component that is being cooled) (¶¶ 0016; 0028; Fig. 3).
Kay teaches that the cooling fluid is nitrogen, but fails to teach a cooling fluid with the claimed liquid-vapor critical point.  Siljan teaches a process of cooling a component (Abst.) and explains that the 
Claims 3 and 5:  Kay teaches that the compressed nitrogen flows through an outer channel between the nozzle and the inner wall of the cooling jacket and, therefore, doesn’t mix with the powder-gas mixture which flows through the nozzle (Fig. 3).
Claim 7:  Kay teaches that the cooling medium is in thermal contact with the nozzle during operation in order to prevent damage to the nozzle from the high temperature process gas mixture (¶¶ 0001, 0006, 0018).  Thus, it is implicit in Kay that the cooling fluid is provided continuously.
Claim 9:  Kay teaches that the powder mixture has a supersonic velocity (i.e. a velocity of at least 343 m/s) (¶ 0017).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a velocity of 343-1200 m/s with the predictable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kay and Siljan in light of Uozumi (US 6,217,803).
Claim 15:  Kay is silent regarding the flowrate of the compressed nitrogen.  Uozumi teaches a process of cooling a nozzle with a compressed liquid and explains that the rate of cooling is determined by the flow rate of the fluid (56:7-22).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the .
Claims 1-5, 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Calla (US 2010/0170937) in light of Kay and Siljan.
Claims 1, 2, 4, 9-11 and 21:  Calla teaches a process of cold spraying nickel powder onto a substrate (Abst.; ¶¶ 0015, 0022) comprising the steps of mixing particles with a heated and pressurized carrier gas and spraying the mixture from a nozzle at velocities of 300-1200 m/s onto a substrate (¶¶ 0015, 0020-0022).
Calla fails to teach cooling the nozzle during the cold spray operation.  Kay teaches a process of cold spraying metal powder onto a substrate (Abst.) and explains that it is desirable to cool the nozzle by expanding and vaporizing compressed nitrogen as a cooling fluid in a cooling jacket which surrounds the nozzle (¶¶ 0016; 0028; Fig. 3) in order to prevent damage to the nozzle from the high temperature process gas mixture (¶¶ 0001, 0006, 0018).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized the cooling mechanism of Kay in the process of Calla in order to have prevented damage to the nozzle with the predictable expectation of success.
Kay teaches that the cooling fluid is nitrogen, but fails to teach a cooling fluid with the claimed liquid-vapor critical point.  Siljan teaches a process of cooling a component (Abst.) and explains that the compressed cooling fluid can either be nitrogen or carbon dioxide (i.e. a cooling fluid having a liquid-vapor critical point within the claimed range) (¶ 0042).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected compressed carbon dioxide in place of compressed nitrogen as the cooling fluid in Kay with the predictable expectation of success.
Claims 3 and 5:  Kay teaches that the compressed nitrogen flows through an outer channel between the nozzle and the inner wall of the cooling jacket and, therefore, doesn’t mix with the powder-gas mixture which flows through the nozzle (Fig. 3).
Claim 7:  Kay teaches that the cooling medium is in thermal contact with the nozzle during operation in order to prevent damage to the nozzle from the high temperature process gas mixture (¶¶ 0001, 0006, 0018).  Thus, it is implicit in Kay that the cooling fluid is provided continuously.
Claim 8:  Calla teaches that the process gas has a temperature of at least 400°C (¶ 0034).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 400-1000°C with the predictable expectation of success.  
Calla is silent regarding the pressure of the gas.  However, Kay teaches that pressures of 20-45 bar are suitable for cold spraying metal powders (¶ 0019).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a pressure of 20-45 bar in Calla with the predictable expectation of success.
Claims 12-14:  Calla teaches that the temperature of the spray is at least 400°C (¶ 0034).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 350-600˚C with the predictable expectation of success.
Calla fails to teach a specific duration of spraying.  However, Calla explains that the duration of spraying will affect the thickness of the coating (¶ 0035).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Calla, Kay and Siljan in light of Uozumi (US 6,217,803).
Claim 15:  Kay is silent regarding the flowrate of the compressed nitrogen.  Uozumi teaches a process of cooling a nozzle with a compressed liquid and explains that the rate of cooling is determined by the flow rate of the fluid (56:7-22).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a flow rate of at least 100 mL/min depending on the desired rate of cooling in the process of Kay with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712